Citation Nr: 1044288	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  03-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to October 
1971 with additional service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) from a 
March 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in September 
2005 and March 2009 for further development.  The Veteran 
testified at a hearing before the Board at the RO in July 2005.  
A transcript is of record.

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has held that the use of 'condition(s)' in regulation 38 
C.F.R. § 3.159(a)(3) indicates that a single claim can encompass 
more than one condition and that an appellant can reasonably 
expect that alternative current conditions within the scope of 
the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The Board acknowledges that an October 2003 VA 
treatment record and a November 2008 VA examination show a 
diagnosis of depression.  However, a VA examiner in November 2008 
commented that the Veteran's depressive symptoms are consistent 
with chronic PTSD and do not warrant separate diagnosis.  Under 
these circumstances, the Board believes the appeal continues to 
be limited to the issue of entitlement to service connection for 
PTSD.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus have been raised by the record 
(specifically in a statement received in July 2009), but have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

At the July 2005 hearing before the Board at the RO, the Veteran 
testified that he was assigned to the 38th Artillery, 2nd 
Division, and 8th Army.  Service personnel records reveal that 
the Veteran was stationed in Korea from about August 23, 1970 to 
October 16, 1971.  Contained in the Veteran's claims file is 
documentation from the Department of the Army showing that his 
unit entered the hostile fire zone from January 1971 to March 
1971, and from July 1971 to September 1971.  The Veteran was 
listed as entitled to hostile fire pay.  The Veteran reported 
being stationed in Camp St. Barbara and Camp Kensington.  
Military personnel records reflect that the Veteran was assigned 
to Camp Stanley.  The Veteran's DD 214 shows that the Veteran's 
military occupational specialty was that of a cannoneer.   

In advancing his PTSD claim, the Veteran has claimed several 
stressors, and the RO had made attempts to corroborate the 
claimed stressors.  The Board notes that some of the Veteran's 
claimed stressors may arguably be interpreted as including fear 
of hostile military activity.  

During the course of the appeal, the provisions of 38 C.F.R. § 
3.304(f) pertaining to PTSD were amended.  Specifically, an 
amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  
See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment  
eliminated the requirement for corroboration that the claimed in-
service stressor occurred if a stressor claimed by the Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA had contracted confirms that the  
Veteran's symptoms are related to the claimed stressor, provided 
that the claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service.  "[F]ear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others. . . ."  75 Fed. Reg. at 39852.  The RO has not had the 
opportunity to readjudicate the claim under the revised 
regulation.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish appropriate VCAA 
notice addressing the amendment to 38 
C.F.R. § 3.304(f), and undertake any 
necessary development, to include (if found 
necessary) another VA PTSD examination by a 
VA psychiatrist or psychologist, or a VA 
contracted psychiatrist or psychologist, in 
accordance with the amended regulation. 

2.  After completion of the above, the RO 
should then review the expanded record and 
adjudicate the issue of entitlement to 
service connection for PTSD (pursuant to 
the amendment to 38 C.F.R. § 3.304(f)).  If 
the benefit is not granted, the RO should 
issue an appropriate supplemental statement 
of the case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


